         Case 1:96-cr-00515-LAP Document 664 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                  96 Cr. 515 (LAP)
    -versus-
                                                        ORDER
JOHN PORTER,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has received Defendant Porter’s request for

appointment of counsel to bring a motion for his release (dkt.

no. 661.)     Anthony Cecutti is appointed to represent Mr. Porter

in connection with the motion.


SO ORDERED.

Dated:     June 23, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
